DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant recites various operating sequences to be carried out by the processor, where such sequences require specific opening and closing of valves in combination with a specified directional rotation of a blood pump.  However, applicant’s specification is devoid of a processor either accessing or containing instructions to perform the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the second storing compartment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the examiner considers claim 19 to be dependent upon claim 17.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 25-28, and 30 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Kelly et al., US 8444587 (Kelly, IDS).
Regarding claim 16, Kelly discloses a dialysis system (abstract, fig. 1) comprising:
A dialyzer (REF 16) having a blood compartment;
A blood circuit including:
An arterial line (REF 34) having a first arterial end including an arterial connector configured to connect to a patient (REF 18, see “Patient OR Recirculation Connector”), a second arterial end connected to the blood compartment of the dialyzer (i.e. ‘top’ of REF 16), and an arterial valve (see “V-ALC”);
A venous line (REF 32) having a first venous end including a venous connector configured to connect to the patient (REF 18, see “Patient OR Recirculation Connector”), a second venous end connected to the blood compartment of the dialyzer (i.e. ‘bottom’ of REF 16), and a venous valve (see “V-VLC”); and
A blood pump (see “Pump-Blood”) configured to move fluid through the blood circuit and to be actuated in at least one of a normal pump direction (fig. 3); and
A fluid system having:
A first storing compartment (REF 36) configured to store at least one of a priming solution, a solution compatible with blood, and a rinsing solution (C11/L20-22);
A first line in fluid communication with the first storing compartment having a first valve (see “V-SA” and associated fluid line) and connected to the blood circuit between the arterial connector and the blood pump (i.e. upstream of the blood pump);
A second line in fluid communication with the first storing compartment having a second valve (see “V-SV” and associated fluid line) and connected to the blood circuit between the venous connector and the blood pump (i.e. downstream of the blood pump); and
A third line (see “Recirculation Connector”) configured to be removably connected to at least one of the arterial connector and the venous connector.
Regarding claim 17, Kelly discloses a system further comprising a second storing compartment (see “Air Trap”) in fluid communication with the blood circuit.
Regarding claim 18, Kelly discloses a system wherein the third line is in fluid communication with the first storing compartment (fig. 1).
Regarding claim 19, Kelly discloses a system wherein the third line is in fluid communication with the second storing compartment (fig. 1).
Regarding claim 25, Kelly discloses a system wherein the second storing compartment is initially empty (upon connection of the fluidic system prior to priming).
Regarding claim 26, Kelly discloses a system further comprising a processor operatively connected to at least one of the arterial valve, the venous valve, the blood pump, the first valve, and the second valve, wherein the processor is configured to carry out at least one operating sequence (C5/L58-C6/L25).
Regarding claim 27, Kelly discloses a system wherein at least one operating sequence comprises a first operating sequence in which the blood pump is actuated in a normal or reverse direction, the first valve (“V-VLC) is in an open state and the venous valve (V-SA) is in an open state (fig. 14, C6/L65-C7/L15).
Regarding claim 28, Kelly discloses a system wherein a drip chamber (see “Air Trap”, fig. 14) is arranged in the blood circuit, wherein the at least one operating sequence comprises a second operating sequence in which the blood pump is actuated in the reverse pump direction, the first valve (V-VLC) is in an open state, the arterial valve (V-ALC) and the second valve (V-SV) are in a closed state, and the venous valve (V-VLC) is successively closed and open at least one time (fig. 14, C6/L65-C7/L15).
Regarding claim 30, Kelly discloses a system wherein the dialyzer further comprises a dialysate compartment in fluid communication with a dialysate circuit having a fluid source (CS1-CS22).  Elements with respect to movement of the fluid source via the blood pump are considered purely functional since they are not recited as part of the system.  As such, since the system of Kelly is capable of performing the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24Kelly in view of Brugger et al., US 2015/0367062 (Brugger).
Regarding claim 20, Kelly does not explicitly disclose a system further comprising a fourth line configured to be removably connected to at least one of the arterial connector and the venous connector.  However, Brugger discloses a fluid circuit and dialysis priming system (abstract, fig. 1B) comprising an additional line (from REF 113) configured to be removably connected to at least one of the arterial connector and the venous connector (REF 116, 118, 119).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the system of Kelly to include the additional line as described in Brugger in order to provide access to a secondary container of priming fluid, where such combination provides no more than predictable and reliable results, i.e. increasing priming volume capacity and/or drain capacity within an extracorporeal circuit.
Regarding claim 21, Brugger further discloses the additional (fourth) line in fluid communication with a first storing compartment (REF 112).
Regarding claim 22, Brugger further discloses a fluid system comprising a second storing compartment (REF 110’) in fluid communication with an extracorporeal circuit and the additional (fourth) fluid line.
Regarding claims 23-24, Kelly (in view of Brugger) discloses that the third line is removably connected to the venous or arterial connector (see “Recirculation Connector”, fig. 1) and the fourth line is removably connected to the venous or arterial connector (Brugger, REF 113).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly.
Regarding claim 29, Kelly does not explicitly disclose a system wherein at least one operating sequence comprises the blood pump actuated in the reverse pump 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779